Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Original) A computer-implemented method comprising: 
receiving a first instance of code to be simulated for a first mobile device and a second instance of code to be simulated for a second mobile device; 
generating, on a graphical user interface (GUI) on a display screen of a computer system, a first representation of the first mobile device and a second representation of the second mobile device;
receiving a ranging function call, the ranging function call requesting a ranging measurement between the first representation of the first mobile device and the second representation of the second mobile device; determining a first pixel representative of a first location of the first representation and a second pixel representative of a second location of the second representation; determining a separation value between the first pixel and the second pixel on the display screen; determining a ranging value based on the separation value; and 
providing the ranging value to the first instance of code as a response to the ranging function call, thereby enabling the first instance of code to use the ranging value for simulating a physical ranging measurement between two physical devices.  
2. (Original) The method of claim 1, wherein determining the first pixel and the second pixel incudes: 
creating a virtual coordinate system using a physical layout of the display screen, the virtual coordinate system including an origin; 
determining a first center point of the first mobile device using a first size of the first mobile device, wherein the first pixel corresponds to the first center point in the virtual coordinate system; and 
Page 2 of 8Appl. No. 17/030,713Attorney Docket No.: 090911-1200024Amendment after Allowance under 37 C.F.R. § 1.312determining a second center point of the second mobile device using a second size of the second mobile device, wherein the second pixel corresponds to the second center point in the virtual coordinate system.
3. (Currently amended) The method of claim 2, wherein determining the ranging value includes applying one or more scaling factors to the separation value to transform the ranging value to a physical coordinate system.
4. (Currently amended) The method of claim 2, wherein the ranging value comprises a scaled separation value and direction angle values when the representation of the second mobile device is within a field of view of the representation of the first mobile device.
5. (Currently amended) The method of claim 1, wherein determining the ranging value includes determining azimuth and elevation angles between the first representation and the second representation based on a mapping function of a two-dimensional plane to a three-dimensional sphere.
6. (Currently amended) The method of claim 1, further comprising: 
receiving a second ranging function call from the first instance of code; 
determining a third pixel representative of a third location of the first representation and a fourth pixel representative of a fourth location of the second representation; 
determining a second separation value between the third pixel and the fourth pixel on the display screen; 
determining a second ranging value based on the second separation value; and 
updating a physical distance and physical direction as relative positions of the first mobile device representation and the second mobile device representation are changed on the GUI. 
7. (Currently amended) The method of claim 1, wherein the ranging value is scaled to a separation value between physical mobile devices based on extents of the GUI on the display screen.
8. (Currently amended) A non-transitory computer-readable storage medium having stored therein instructions which when executed by a processor cause the processor to perform operations comprising: 
receiving a first instance of code to be simulated for a first mobile device and a second instance of code to be simulated for a second mobile device; 
generating, on a graphical user interface (GUI) on a display screen of a computer system, a first representation of the first mobile device and a second representation of the second mobile device;
receiving a ranging function call, the ranging function call requesting a ranging measurement between the first representation of the first mobile device and the second representation of the second mobile device; determining a first pixel representative of a first location of the first representation and a second pixel representative of a second location of the second representation; determining a separation value between the first pixel and the second pixel on the display screen; determining a ranging value based on the separation value; and providing the ranging value to the first instance of code as a response to the ranging function call, thereby enabling the first instance of code to use the ranging value for simulating a physical ranging measurement between two physical devices.
9. (Currently amended) The non-transitory computer-readable storage medium as defined in claim 7, further comprising instructions for causing the processor to perform operations comprising: creating a virtual coordinate system using a physical layout of the display screen, the virtual coordinate system including an origin; determining a first center point of the first mobile device using a first size of the first mobile device, wherein the first pixel corresponds to the first center point in the virtual coordinate system; and determining a second center point of the second mobile device using a second size of the second mobile device, wherein the second pixel corresponds to the second center point in the virtual coordinate system. 
10. (Currently amended) The non-transitory computer-readable storage medium as defined in claim 8, further comprising instructions for causing the processor to perform operations comprising: applying one or more scaling factors to the separation value to transform the ranging value to a physical coordinate system.
11. (Currently amended) The non-transitory computer-readable storage medium as defined in claim 9, wherein the ranging value comprises a scaled separation value and direction angle values when the representation of the second mobile device is within a field of view of the representation of the first mobile device.
12. (Currently amended) The non-transitory computer-readable storage medium as defined in claim 7, wherein determining the ranging value includes determining azimuth and elevation angles between the first representation and the second representation based on a mapping function of a two-dimensional plane to a three-dimensional sphere.
13. (Currently amended) The non-transitory computer-readable storage medium as defined in claim 7, further comprising instructions for causing the processor to perform operations comprising: receiving a second ranging function call from the first instance of code; determining a third pixel representative of a third location of the first representation and a fourth pixel representative of a fourth location of the second representation; determining a second separation value between the third pixel and the fourth pixel on the display screen; determining a second ranging value based on the second separation value; and updating a physical distance and physical direction as relative positions of the first mobile device representation and the second mobile device representation are changed on the GUI.
14. (Currently amended) The non-transitory computer-readable storage medium as defined in claim 7, wherein the ranging value is scaled to a separation value between physical mobile devices based on extents of the GUI on the display screen.
15. (Currently amended) A computer system comprising: one or more processors; and a computer-readable storage medium configured to store processor executable instructions that when executed cause the one or more processors to perform operations including: receiving a first instance of code to be simulated for a first mobile device and a second instance of code to be simulated for a second mobile device; generating, on a graphical user interface (GUI) on a display screen of a computer system, a first representation of the first mobile device and a second representation of the second mobile device; receiving a ranging function call, the ranging function call requesting a ranging measurement between the first representation of the first mobile device and the second representation of the second mobile device; determining a first pixel representative of a first location of the first representation and a second pixel representative of a second location of the second representation; determining a separation value between the first pixel and the second pixel on the display screen; determining a ranging value based on the separation value; and providing the ranging value to the first instance of code as a response to the ranging function call, thereby enabling the first instance of code to use the ranging value for simulating a physical ranging measurement between two physical devices. 
16. (Currently amended) The computer system of claim 14, wherein the computer-readable storage medium is further configured to store processor executable instructions that when executed cause the one or more processors to perform operations including: 
creating a virtual coordinate system using a physical layout of the display screen, the virtual coordinate system including an origin; determining a first center point of the first mobile device using a first size of the first mobile device, wherein the first pixel corresponds to the first center point in the virtual coordinate system; and Page 6 of 8Appl. No. 17/030,713Attorney Docket No.: 090911-1200024 Amdt. dated July 11, 2022
determining a second center point of the second mobile device using a second size of the second mobile device, wherein the second pixel corresponds to the second center point in the virtual coordinate system.
17. (Currently amended) The computer system of claim 15, wherein the computer-readable storage medium is further configured to store processor executable instructions that when executed cause the one or more processors to perform operations including: applying one or more scaling factors to the separation value to transform the ranging value to a physical coordinate system. 
18. (Currently amended) The computer system of claim 16, wherein the ranging value comprises a scaled separation value and direction angle values when the representation of the second mobile device is within a field of view of the representation of the first mobile device. 
19. (Currently amended) The computer system of claim 14, wherein determining the ranging value includes determining azimuth and elevation angles between the first representation and the second representation based on a mapping function of a two-dimensional plane to a three- dimensional sphere.
20. (Currently amended) The computer system of claim 14, wherein the computer-readable storage medium is further configured to store processor executable instructions that when executed cause the one or more processors to perform operations including: receiving a second ranging function call from the first instance of code; determining a third pixel representative of a third location of the first representation and a fourth pixel representative of a fourth location of the second representation; determining a second separation value between the third pixel and the fourth pixel on the display screen; determining a second ranging value based on the second separation value; and updating a physical distance and physical direction as relative positions of the first mobile device representation and the second mobile device representation are changed on the GUI.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Francis Plati on 22 July 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677